Citation Nr: 0732393	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  05-28 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for a cardiovascular 
disorder, claimed as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to June 
1969 with service in the Republic of Vietnam from July 22, 
1966 to March 14, 1968.  The veteran received the Combat 
Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In March 2007, the veteran and his spouse testified at a 
hearing before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing); a copy of the hearing transcript is 
associated with the claims file.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The appellant's claim for service connection for a 
cardiovascular disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the Agency of Original 
Jurisdiction (AOJ) via the AMC, in Washington, DC.  VA will 
notify the appellant if further action is required on his 
part.




FINDINGS OF FACT

1.  In a May 2002 rating decision, the RO denied the 
appellant's claim for entitlement to service connection for 
PTSD.  The veteran was notified of the decision and of his 
appellate rights; however, he did not file a notice of 
disagreement (NOD) within one year of the notification.  

2.  Evidence added to the record since the May 2002 rating 
decision is new evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the appellant's claim for 
service connection for PTSD.

3.  There is credible evidence of the veteran's combat status 
and, thus, his claimed in-service stressor supports a current 
diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The May 2002 rating decision, denying service connection 
for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  New and material evidence has been received since the May 
2002 rating decision sufficient to reopen the veteran's claim 
for service connection for PTSD.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).

3.  PTSD was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304(f) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or an effective date, if service connection 
was granted on appeal.  When implementing the award, the RO 
will address any notice defect with respect to the disability 
rating and effective date elements.  Significantly, the 
veteran retains the right to appeal any effective date or 
initial disability rating assigned by the RO.   

Without deciding whether VA's notice and development 
requirements have been satisfied in the present case with 
respect to the issues of new and material evidence and 
service connection for PTSD, the Board is taking action 
favorable to the veteran by reopening and granting service 
connection for PTSD, as such the Board finds that there has 
been no prejudice to the veteran that would warrant further 
notice or development and the Board will proceed with 
appellate review.  See, e.g., VAOPGCPREC 16-92, 57 Fed. Reg. 
49, 747 (1992); See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Analysis

New and Material Claim

The first issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for PTSD.  
Whether new and material evidence has been presented is a 
material legal issue that the Board is required to address on 
appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  

In this regard, the RO denied service connection for PTSD in 
May 2002 noting that the veteran had failed to appear for a 
VA examination and, thus, was not diagnosed with a 
compensable psychiatric disability.  The veteran was informed 
of this decision in the same month and did not submit a NOD 
within one year of notification.  Therefore, the May 2002 
rating decision became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.1103.  In November 2003, the 
veteran asked to reopen his claim for service connection and 
the RO, in a March 2004 rating decision, the subject of this 
appeal, continued the denial of the veteran's claim for 
service connection for PTSD.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156(a).  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  Second, once the definition of new and material 
evidence is satisfied and the claim is reopened, the Board 
may then determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  38 
U.S.C.A. §§ 5108, 5103A(f) (West 2002).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

In the May 2002 rating decision, the RO determined that there 
was no objective, clinical evidence of PTSD based on reported 
stressors due to the veteran's failure to appear for a VA 
examination.  Evidence secured since the May 2002 rating 
decision includes VA treatment records, a VA examination, lay 
statements, and lay testimony.  At the Travel Board hearing, 
the veteran testified that his psychiatric disorder was 
incurred during active service due to his military occupation 
specialty (MOS) as an infantryman.  The veteran witnessed 
deaths and engaged in combat with the enemy.  The veteran's 
spouse corroborated the change in the veteran's behavior 
after discharge.  VA treatment records contain a diagnosis of 
PTSD.  In addition, a July 2005 VA PTSD examination report is 
contained in the claims file.  These medical records are 
clearly new, in that they are not redundant of other evidence 
considered in the May 2002 rating decision.  Moreover, the 
evidence is material to the issue under consideration, as the 
new evidence goes to whether the veteran has a current 
diagnosis of PTSD and whether it might be due to service.  
Therefore, in light of the new and material evidence, the 
veteran's service-connection claim for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

Service Connection for PTSD

The veteran contends that he is entitled to service 
connection for PTSD.  He was a combat infantryman and alleges 
exposure to various stressors during his wartime service in 
Vietnam and claims that he has acquired PTSD as a result of 
such exposure.  

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2007).  In 
order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by 
a medical diagnosis; of incurrence or aggravation of a 
disease or injury in service, established by lay or medical 
evidence; and of a nexus between the in-service injury or 
disease and the current disability established by medical 
evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
psychosis, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b) (2007).

With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f); 67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) 
(codified as amended at 38 C.F.R. § 3.304(f)); see also Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996)).  Specifically, to 
establish entitlement to service connection for PTSD, the 
veteran must submit "...medical evidence diagnosing the 
condition in accordance with § 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred."  
38 C.F.R. § 3.304(f) (2007).  

In the present appeal, the record establishes the first two 
elements of the 38 C.F.R. § 3.304(f) analysis: a current 
diagnosis of PTSD and an opinion linking such diagnosis to 
the veteran's reported in-service stressor.  On the veteran's 
April 1969 separation examination report, his psychiatric 
condition was noted as clinically normal.  VA treatment 
records show that the veteran has been diagnosed with 
provisional PTSD since December 2001.  The veteran underwent 
a VA examination in July 2005, but the examiner did not 
diagnose the veteran with PTSD.  The examiner found that the 
veteran was missing the criteria of persistent avoidance, 
numbing, and disturbance to social and occupational function.  
The July 2005 VA examiner did, however, diagnose the veteran 
with bipolar disorder and assigned a GAF of 65.  
Subsequently, the veteran's medical evidence, as recent as 
January 2007, continued to show a diagnosis of PTSD, 
provisional.  

His most recent treatment record in June 2007 shows that the 
veteran's diagnosis of PTSD had been supported by his 
stressors.  The June 2007 VA psychologist found that the 
veteran likely experienced a disturbing traumatic event in 
the past that continues to distress him.  Recurrent episodes 
of anxiety have also been produced by the traumatic event.  
The veteran had reported his military service in Vietnam as 
his triggering events.  The VA psychologist noted that the 
veteran was hypervigilant, depressed, and suffered from 
anxiety attacks.  Given the above evidence, the VA 
psychologist diagnosed the veteran with PTSD associated with 
his stressors.  

The remaining element, credible supporting evidence that the 
veteran's reported in-service stressor(s) actually occurred, 
is required for service connection.  See Cohen, 10 Vet. App. 
at 142.  The evidence necessary to establish the occurrence 
of a stressor during service to support a claim for PTSD will 
vary depending on whether the veteran was "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  If the evidence establishes that the veteran was 
engaged in combat with the enemy or was a prisoner of war 
(POW), and the claimed stressor is related to combat or POW 
experiences (in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressors are 
consistent with the circumstances, conditions, or hardships 
of the veteran's service), the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1) (2007).

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence, which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.

With regard to the question of whether the appellant served 
in combat with the enemy, the Board has considered his 
military personnel and medical records and the veteran's own 
statements.  At the Travel Board hearing, the veteran 
testified that his service as an infantryman involved heavy 
battles with the enemy and resulted in daily casualties.  The 
National Personnel Records Center (NPRC) confirmed the 
veteran service in the Republic of Vietnam from July 22, 1966 
to March 14, 1968.  The veteran's DD Form 214 shows that he 
received many commendations to include, the Combat 
Infantryman's Badge, National Defense Service Medal, Vietnam 
Service Medal with 2 Bronze Stars, Vietnam Campaign Medal, 
Armed Forces Expeditionary Medal, and 3 Overseas Bars.  Thus, 
based on all the evidence, the Board finds that the appellant 
engaged in combat during his tour in Vietnam and, subject to 
the circumstances of his claimed stressors, the veteran's lay 
testimony alone may establish the occurrence of a stressor.  
38 C.F.R. § 3.304(f)(1).

As the aforementioned corroborated combat stressor form the 
basis of the veteran's current diagnosis of PTSD, the Board 
resolves all reasonable doubt in favor of the veteran and 
concludes that the veteran suffers from PTSD incurred in 
service.  Therefore, service connection for PTSD is 
warranted.




ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for PTSD has been 
received and the claim is reopened.  To this extent, the 
appeal is granted.

Service connection for PTSD is granted.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits in reference to the remaining issue on appeal.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159 (2007).  In the present appeal, the veteran 
was not provided with notice of the type of evidence 
necessary to establish an initial disability rating or an 
effective date, if service connection is granted for his 
service-connection claim for a cardiovascular disorder.  See 
Dingess, supra.  Any notice deficiencies should be addressed 
on remand.

The duty to assist includes obtaining missing private medical 
treatment records, Social Security Administration (SSA) 
records, and providing a VA medical examination or a medical 
opinion when necessary for an adequate determination.  See 
Duenas v. Principi, 18 Vet. App. 512 (2004).  

In the present case, the veteran contends that his 
cardiovascular disorder is due to his service-connected PTSD.  
The Board notes that service connection may be granted as 
secondary to any service-connected disability when the 
evidence shows the disability is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310 (2007).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service- 
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

During the March 2007 Travel Board hearing, the veteran 
testified that he received treatment for his cardiovascular 
disorder from Houston Valley Hospital, Dr. Williams, and Dr. 
McGaw.  Also, he is receiving disability benefits from SSA.  
On remand, the AOJ should again ask the veteran to identify 
all health care providers who have treated him for his 
cardiovascular disorder and attempt to obtain relevant 
treatment records, if not already in the claims file.  The 
AOJ should also attempt to obtain SSA records.  

The veteran maintains that his cardiovascular disorder is 
related to his experiences with stress in service and as 
caused by his current PTSD.  The veteran testified that he 
experienced symptoms of his cardiovascular disorder in 1979.  
Available medical evidence shows that the veteran has been 
diagnosed with coronary artery disease, abdominal aortic 
aneurysm, and hypertension since December 2001.  Once records 
are obtained, the veteran should be scheduled for VA 
cardiovascular examination, by an appropriate VA specialist, 
to clarify whether the veteran's cardiovascular disorder is 
linked to his military service or was caused by or aggravated 
by his service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire claims 
file and ensure for the remaining issue 
on appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2007).  The notification should address 
the veteran's claim for service 
connection, to include the requirements 
for secondary service connection.  The 
AOJ must also send the veteran a 
corrective notice that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date and disability rating, if service 
connection is granted, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for symptomatology of 
his cardiovascular disorder.  The AOJ 
should attempt to obtain records from 
each health care provider he identifies 
that might have available records, if not 
already in the claims file.  If records 
are unavailable, please have the health 
care provider so indicate.

3.  The AOJ should request copies of any 
decision(s) and accompanying medical 
records submitted in support of any claim 
by the appellant for disability benefits 
from the Social Security Administration 
(SSA).  If records are unavailable, SSA 
should so indicate.

4.  After completion of the above, the 
AOJ should schedule the veteran for a 
cardiovascular examination, with an 
appropriate VA specialist, in order to 
determine the nature and etiology of the 
veteran's cardiovascular disorder(s).  
The examiner should take a complete 
history from the veteran and review the 
entire claims file and must indicate in 
the examination report that such was 
performed.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment.  The examination 
report should include a detailed account 
of all pathology found to be present.  

After all relevant evidence in the claims 
file is reviewed, the VA examiner should 
offer an opinion as to whether the 
veteran has a cardiovascular disorder(s) 
and, if so, whether such disorder(s) is 
at least as likely as not (50 percent or 
more probability) began in, was incurred 
during, or was aggravated by active 
military service or his service-connected 
PTSD.  If the etiology of the diagnosed 
disorder(s) is attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events.  

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiners should state the reason why.

5.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim.  Adjudication of the service 
connection claim should consider the 
applicability of 38 C.F.R. § 3.310 (2007) 
and Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


